
	

113 SRES 360 ATS: To authorize testimony and representation in United States v. Onstad.
U.S. Senate
2014-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 360
		IN THE SENATE OF THE UNITED STATES
		
			February 24, 2014
			Mr. Reid (for himself and Mr. McConnell) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize testimony and representation in United States v. Onstad.
	
	
		Whereas, in the case of United States v. Onstad, Crim. No. 13–65, pending in the United States District Court for the District of Montana, the
			 prosecution has requested the production of testimony from Tom Lopach,
			 Chief of Staff for United States Senator Jon Tester;Whereas, pursuant to sections 703(a) and 704(a)(2) of  the Ethics in Government Act of	1978, 2
			 U.S.C. §§ 288b(a) and 288c(a)(2), the Senate may direct its counsel to
			 represent current and former employees of the Senate with respect to any
			 subpoena, order, or request for testimony relating to their official
			 responsibilities;Whereas, by the privileges of the Senate of the United States and Rule XI of the Standing Rules of
			 the Senate, no evidence under the control or in the possession of the
			 Senate may, by the judicial or administrative process, be taken from such
			 control or possession but by permission of the Senate; andWhereas, when it appears that evidence under the control or in the possession of the Senate may
			 promote the administration of justice, the Senate will take such action as
			 will promote the ends of justice consistent with the privileges of the
			 Senate: Now, therefore, be it
		
	
		That Tom Lopach, Chief of Staff for United States Senator Jon Tester, and any other current or
			 former employee of the Senator’s office from whom relevant testimony may
			 be sought, are authorized to testify in the case of United States v. Onstad, except concerning matters for which a privilege should be asserted.
		2.The Senate Legal Counsel is authorized to represent current and former employees of Senator
			 Tester’s office in connection with the production of testimony authorized
			 in section one of this resolution.
		
